 

Exhibit 10.3

 

SECOND AMENDMENT TO THE

MANAGEMENT SERVICES AGREEMENT

This SECOND AMENDMENT TO THE MANAGEMENT SERVICES AGREEMENT (the “Second
Amendment”) is made and entered into effective as of January 29, 2020 by and
among Cellectis S.A. (“CLS”), Cellectis, Inc. (“CLI”), Calyxt, Inc. (“CLX”), and
Cellectis Biologics, Inc. (“CBL”), each a Party and together the Parties.

WHEREAS, CLS, CLI and CLX entered into that certain Management Services
Agreement dated January 1, 2016, as amended by that certain First Amendment to
the Management Services Agreement dated July 25, 2017 (the “Agreement”);

WHEREAS, Cellectis Biologics, Inc. (“CBL”), a company fully owned by CLI, was
incorporated in the State of Delaware in January 18, 2019 and as such is a Party
to this Agreement.  

WHEREAS, the Parties have agreed to further amend the Agreement as set forth in
this Second Amendment.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree that the
Agreement is hereby amended as follows:

 

1.

As from July 1, 2019 (i) CBL, CLS, CLI and CLX agree to consider CBL as a Party
and Subsidiary to this Agreement and (ii) CBL hereby agrees to be bound by all
terms and conditions of this Agreement. The Parties hereby agree that the
Services to be provided by CLS, as Provider, to CBL, as Beneficiary, and the
Services to be provided by CBL, as Provider, to CLS, as beneficiary, are the
Services set forth on Exhibit A attached hereto and incorporated herein.

 

2.

Exhibit 1 of the Agreement is amended to revise the “Basis of Allocation” for
“IT- internal support” and “Human Resources” Services provided by CLS to CLX, to
CLI and to CBL from “Number of CLX’s FTE” to “Time Spent”.  Such amendment shall
be effective as of July 1, 2019.

 

3.

All other provisions of the Agreement not expressly amended herein shall remain
in full force and effect.

 

 

 

 

 

 

* * * * *

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be duly
executed by their respective authorized officers as of the date first written
above.

 

CELLECTIS S.A.

 

 

By:

 

/s/ David Sourdive

 

 

Name: David Sourdive

 

 

Title: Deputy Chief Executive Officer

 

CELLECTIS, INC.

 

 

By:

 

/s/ André Choulika

 

 

Name: André Choulika

 

 

Title: Chief Executive Officer

 

CALYXT, INC.

 

 

By:

 

/s/ James Blome

 

 

Name: James Blome

 

 

Title: Chief Executive Officer

 

 

 

CELLECTIS BIOLOGICS, INC.

 

 

 

By:

 

/s/ André Choulika

 

 

Name: André Choulika

 

 

Title: Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Services performed by Cellectis SA (CLS) on behalf of Cellectis Biologics, Inc.
(CBL):

 

Types of Services

Costs and Expenses

Basis of Allocation of the Costs and Expenses

Mark-up

Finance

Salaries and social contribution costs

 

Indirect costs

 

Time spent

 

 

 

4%

 

0%

IT – LIMS use

Salaries and social contribution costs

 

Indirect costs

 

Number of users of the LIMS

 

4%

 

0%

IT – internal support

Salaries and social contribution costs

 

Indirect costs

 

Time spent

 

 

4%

 

0%

Human Resources

Salaries and social contribution costs

 

Indirect costs

 

Time spent

 

 

10%

 

0%

Legal

Salaries and social contribution costs

 

Indirect costs

 

 

Time spent

 

 

10%

 

0%

 

 

R&D

Salaries and social contribution costs

 

Indirect costs

 

Time spent

 

 

7%

 

0%

 

 

Services performed by Cellectis Biologics, Inc. (CBL) on behalf of Cellectis SA
(CLS):

 

R&D

Salaries and social contribution costs

 

Indirect costs

 

 

Time spent

 

 

7%

 

0%

 

 

 